Case: 2:18-cv-01509-EAS-KAJ Doc #: 548 Filed: 09/07/21 Page: 1 of 1 PAGEID #: 28192


Steven Johns,
      Plaintiff,

v.                                                  Case Number 2:18-cv-1509
                                                    Judge Sargus, Jr.
CR Bard Inc., et al.,
     Defendants.

                               Jury Trial Day 21
                          Tuesday, September 7, 2021
                      before Judge Edmund A. Sargus, Jr.

For Plaintiff: David Butler, Timothy O’Brien, Jeff Grand, Alex Alvarez, Xavier
Navarro, Kelsey Stokes, Shannon Pennock, Robert Price Brett Vaughn, Andrea
Giovannone and Jon Olivito
(attorney David Hobbs at plaintiff’s table today)
For Defendant: Michael Brown, Bill Kloss, Marilyn Moberg and Eric Alexander
Court Reporter: Darla Coulter, Allison Kimmel, Shawna Evans & Lahana DuFour
Courtroom Deputy: Christin Werner

       8:30 a.m. Conference held in chambers
       9:00 a.m. Jury Trial day 21 commenced
       12:00 p.m. - 1:00 p.m. Lunch
       4:00 p.m. Jury dismissed for the day
       4:00 p.m. – 7: 00 p.m. Matter heard outside of the jury.


Dr. Maureen T.F. Reitman called by defendants’ (attorney Marilyn Moberg).
Dr. Reitman testified to exhibits D1.7320, Ventralight ST Assembly Power Point, D1.1243,
D1.0309 and D1.0848.
Cross examination of Dr. Reitman by plaintiff’s (attorney Kelsey Stokes).
Dr. Reitman testified to exhibits P1.0689(R), Slide 1, P5.0282a.1, Defense slide 35, D1.7034,
P2.1576, P5.0066-11, P5.0066-08, P1.1473 (admitted), Defendants’ slide 9, P1.0390,
P1.0209(R), P1.0210.1, P1.0691(R), P1.1807 (admitted), P1.1623 (admitted), P5.0274 and
Calabrese Clip 11, 5/26/21 deposition.
Redirect examination of Dr. Reitman by defendants’ (attorney Moberg).
Dr. Reitman testified to exhibits P5.0066-11.
Recross examination of Dr. Reitman by plaintiff’s (attorney Stokes).

Defendants’ rest.

Hearing held outside of the jury. Exhibits P1.0703.1, D1.0310-A pages 5-7, D1.0295-A pages
5-7, P1.1772 pages 5-7, D1.0328, D1.310 pages 574 and 575 are admitted minus deduping.
P1.0773.1 admitted with paragraph redaction.

Jury Charge Conference

7:00 p.m. Court adjourns until 8:30 a.m., Wednesday, September 8, 2021.
